 

Exhibit 10.1

 

AMENDED AND RESTATED TERM LOAN FRAMEWORK AGREEMENT

 

This Amended and Restated Term Loan Framework Agreement (as further amended,
restated, modified or otherwise supplemented from time to time, the
“Agreement”), dated as of June 26, 2018 is entered into between The McClatchy
Company, a Delaware Corporation (the “Company”), and Chatham Asset Management,
LLC (the “Lender”), for itself and on behalf of the beneficial owners of the
Outstanding Debt Securities listed on Exhibit A hereto (“Accounts”) for whom the
Lender holds contractual and investment authority (each Account, as well as the
Lender if it is exchanging Outstanding Debt Securities hereunder, a “Holder”),
amended and restates in its entirety the Term Loan Framework Agreement (the
“Prior Agreement”), dated as of April 26, 2018 between the Company and the
Lender, for itself and on behalf of the Accounts as defined in the Prior
Agreement.

 

RECITALS

 

WHEREAS, the Lender and the Company desire to amend and restate the Prior
Agreement in its entirety as set forth in this Agreement.

 

WHEREAS, the Holders are certain holders of, among other of the Company’s
securities, the Company’s 2027 Debentures and 2029 Debentures (collectively, the
“Outstanding Debt Securities”).

 

WHEREAS, the Lender and the Borrower Parties desire to enter into the Facilities
for the Loans (including, without limitation, the provision by the Lender of
$60,000,000 (after application of an original issue discount) of cash in
immediately available funds funded to the Borrower under the Facilities (the
“Cash Borrowing Amount”)) on the terms and conditions described in the term
sheet set forth in Exhibit B hereto (the “Term Sheet”) and, in connection
therewith, to use a portion of the proceeds from such Loans plus a certain
premium specified in the Term Sheet (the “Premium Amounts”) to repurchase for
cash or exchange (A) $82,083,000 aggregate principal amount of the 2027
Debentures (such amount, the “Tranche A 2027 Debentures Amount” and such
transaction, the “Tranche A Term Loan”); and (B) $193,466,000 aggregate
principal amount of the 2029 Debentures (such amount, the “Tranche B 2029
Debentures Amount” and such transaction, the “Tranche B Term Loan”), in each
case, held by the Holders (the “Term Loan Restructuring”).

 

WHEREAS, the Lender has an option to exchange or convert the $75,000,000 of 2029
Debentures owned by Lender that are not included in the Tranche B 2029
Debentures Amount into a Tranche B Term Loan or secured bonds on the terms and
conditions set forth in the Term Sheet.

 

WHEREAS, the effectiveness of the Term Loan Restructuring will be subject to,
among other conditions, the consummation of the 2022 Debt Refinancing.

 

AGREEMENT

 

NOW, THEREFORE, on and subject to the terms and conditions set forth in this
Agreement, the parties hereto agree as follows:

 

 

 

  

Article I: Definitions

 

As used in this Agreement, the following terms have the following meanings
unless otherwise defined herein or in the Term Sheet:

 

“2022 Debt Refinancing” shall mean the incurrence by the Borrower of first lien
debt in an amount no greater than the amount required to redeem, refinance or
otherwise acquire the outstanding amount of the Existing Credit Agreement and
2022 Notes, including any premiums thereon, plus accrued and unpaid interest,
and fees and expenses in connection with such redemption, refinancing or
acquisition (the “New Secured Debt”), the proceeds of which, together with the
proceeds from the Term Loan Restructuring, and cash on hand, are applied to
redeem, refinance or otherwise acquire 100% of the Company’s issued and
outstanding 2022 Notes.

 

“2022 Notes” shall have the meaning set forth in the Term Sheet.

 

“2027 Debentures” shall have the meaning set forth in the Term Sheet.

 

“2029 Debentures” shall have the meaning set forth in the Term Sheet.

 

“Accounts” shall have the meaning set forth in the preamble hereto.

 

“Agreement” shall have the meaning set forth in the preamble hereto.

 

“Borrower” shall have the meaning set forth in the Term Sheet.

 

“Borrower Parties” shall mean the Company, the Borrower and the other
Guarantors.

 

“Cash Amount” shall mean the amounts provided to the Borrower from the
Facilities plus the Premium Amounts.

 

“Cash Borrowing Amount” shall have the meaning set forth in the recitals.

 

“Closing” has the meaning set forth in Article II.

 

“Closing Date” has the meaning set forth in Article II.

 

“Common Stock” shall mean the Class A common stock, par value $0.01 per share,
of the Company.

 

“Company” shall have the meaning set forth in the preamble hereto.

 

“Credit Documentation” has the meaning set forth in the term sheet.

 

“DTC” means The Depository Trust Company.

 

“Enforceability Exceptions” shall mean (a) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws affecting or relating
to enforcement of creditors’ rights generally, and (b) the general principles of
equity, whether such enforceability is considered in a proceeding at law or in
equity.

 

 2 

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Credit Agreement” has the meaning set forth in Section 5.1(g).
“Guarantors” has the meaning set forth in the Term Sheet.

 

“Guaranty and Security Agreement” has the meaning set forth in Section 5.1(m).
“Holder” shall have the meaning set forth in the preamble hereto.

 

“Liens” shall mean any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto.

 

“Materials” has the meaning set forth in Section 3.6.

 

“Outstanding Debt Securities” shall have the meaning set forth in the recitals.

 

“Outstanding Debt Securities Indenture” means the Indenture, dated November 4,
1997, between the Company (as successor in interest to Knight-Ridder, Inc.) and
The Bank of New York Mellon Trust Company, N.A. (as successor in interest to The
Chase Manhattan Bank), as amended and supplemented from time to time.

 

“Premium Amounts” has the meaning specified in the recitals.

 

“Public Filings” has the meaning set forth in Section 3.5.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Term Loan Restructuring” shall have the meaning set forth in the recitals.

 

“Term Sheet” shall have the meaning set forth in the recitals.

 

“Tranche A 2027 Debentures Amount” shall have the meaning set forth in the
recitals.

 

“Tranche B 2029 Debentures Amount” shall have the meaning set forth in the
recitals.

 

“Tranche A Term Loan” shall have the meaning set forth in the recitals.

 

“Tranche B Term Loan” shall have the meaning set forth in the recitals.

 

 3 

 

 

Article II: The Term Loan Restructuring

 

At the Closing, the Lender hereby agrees to cause the Holders to fund the Loans
to the Borrower pursuant to the terms of this Agreement and the Term Sheet and
will deliver to the Borrower the Premium Amounts in immediately available funds,
and the Borrower shall use the Cash Amount to repurchase or exchange the
Holders’ respective beneficial interests in the Outstanding Debt Securities set
forth on Exhibit A hereto in accordance with the DTC’s applicable procedures and
the Outstanding Debt Securities Indenture. Pursuant to the terms of the Term
Loan Restructuring, and in connection with the Term Loan Restructuring, the
Borrower Parties and the Lender hereby agree to execute and deliver the Credit
Documentation in accordance with the terms of this Agreement and the Term Sheet.

 

The closing of the Term Loan Restructuring (the “Closing”) shall be conducted,
subject to the satisfaction of the closing conditions set forth in Article V, on
the date of the closing of the 2022 Debt Refinancing (the “Closing Date”) and at
a mutually agreeable location or by the exchange of electronic documentation. At
the Closing, (a) each Holder shall deliver or cause to be delivered to the
Company all right, title and interest in and to its Outstanding Debt Securities
set forth on Exhibit A hereto free and clear of any Liens, together with any
documents of conveyance or transfer required by the Company to evidence such
transfer and to confirm all right, title and interest in and to such Outstanding
Debt Securities set forth on Exhibit A hereto free and clear of any Liens, (b)
the Lender shall fund, or shall cause the Holders to fund, the Cash Amount by
wire transfer of immediately available funds to the Borrower, (c) the Borrower
and the Lender shall enter into the Loans and (d) the Borrower shall repurchase
or exchange the Holders’ respective beneficial interests in the Outstanding Debt
Securities set forth on Exhibit A hereto. The parties will mutually agree
whether the Holders’ beneficial interest in the Outstanding Debt Securities set
forth on Exhibit A hereto shall be repurchased or exchanged.

 

Article III: Covenants, Representations and Warranties of the Holders

 

Each Holder (unless limited below to the Lender) hereby covenants (solely as to
itself), as follows, and makes the following representations and warranties
(solely as to itself), and all such covenants, representations and warranties
shall survive the Closing:

 

Section 3.1       Power and Authorization. The Holder is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Term Loan Restructuring contemplated hereby. If the Lender is
executing this Agreement on behalf of Accounts, (a) the Lender has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and bind, each Account, and (b) Exhibit A hereto is a true, correct and
complete list of (i) the name of each Account, and (ii) the aggregate principal
amount of Outstanding Debt Securities held by the Accounts.

 

Section 3.2       Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Lender and the Holder and
constitutes a legal, valid and binding obligation of the Lender and the Holder,
enforceable against the Lender and the Holder in accordance with its terms,
except that such enforcement may be subject to the Enforceability Exceptions.
This Agreement and consummation of the Term Loan Restructuring will not violate,
conflict with or result in a breach of or default under (i) the Lender’s or the
Holder’s organizational documents, (ii) any agreement or instrument to which the
Lender or the Holder is a party or by which the Lender or the Holder or any of
their respective assets are bound, or (iii) any laws, regulations or
governmental or judicial decrees, injunctions or orders applicable to the Lender
or the Holder, except for such violations, conflicts or breaches under clause
(iii) above that would not, individually or in the aggregate, reasonably be
likely to prevent, materially delay or materially impair the consummation of the
Term Loan Restructuring.

 

 4 

 

  

Section 3.3       Title to the Outstanding Debt Securities. The Holders are the
sole legal and beneficial owners of the aggregate principal amount of
Outstanding Debt Securities set forth on Exhibit A hereto (or, if there are no
Accounts, the Lender is the sole legal and beneficial owner of all of the
Outstanding Debt Securities). The Holder has good and valid title to its
Outstanding Debt Securities, free and clear of any Liens (other than (i) pledges
or security interests that such Holder may have created in favor of a prime
broker under and in accordance with its prime brokerage agreement with such
broker and (ii) Liens that would not, individually or in the aggregate,
reasonably be likely to prevent, materially delay or materially impair the
consummation of the Term Loan Restructuring). Upon the Holder’s delivery of its
Outstanding Debt Securities to the Company pursuant to the Term Loan
Restructuring, such Outstanding Debt Securities shall be free and clear of all
Liens created by the Holder, other than Liens that would not, individually or in
the aggregate, reasonably be likely to prevent, materially delay or materially
impair the consummation of the Term Loan Restructuring.

 

Section 3.4       Institutional Accredited Investor or Qualified Institutional
Buyer. The Holder is either (i) an institutional “accredited investor” within
the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D promulgated under
the Securities Act, or (ii) a “qualified institutional buyer” within the meaning
of Rule 144A promulgated under the Securities Act.

 

Section 3.5       Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Term Loan
Restructuring and has had the opportunity to review (and has carefully reviewed)
(i) the Company’s filings and submissions with the SEC, including, without
limitation, all information filed or furnished pursuant to the Exchange Act
(collectively, the “Public Filings”), and (ii) this Agreement (including the
exhibits hereto) (the “Materials”), (b) the Holder has had a full opportunity to
ask questions of the Company concerning the Company, its business, operations,
financial performance, financial condition and prospects, and the terms and
conditions of the Term Loan Restructuring, and to obtain from the Company any
information that it considers necessary in making an informed investment
decision and to verify the accuracy of the information set forth in the Public
Filings and the Materials, (c) the Holder has had the opportunity to consult
with its accounting, tax, financial and legal advisors to be able to evaluate
the risks involved in the Term Loan Restructuring and to make an informed
investment decision with respect to such Term Loan Restructuring, (d) the Holder
is not relying, and has not relied, upon any statement, advice (whether
accounting, tax, financial, legal or other), representation or warranty made by
the Company or any of its affiliates or representatives or any other entity or
person, (e) no statement or written material contrary to the Public Filings or
the Materials has been made or given to the Holder by or on behalf of the
Company, (f ) the Holder is able to fend for itself in the Term Loan
Restructuring, and (g) the Holder is not relying on any information or
statements provided by Agent in connection with the Term Loan Restructuring.

 

 5 

 

  

Section 3.6       Further Action. The Holder agrees that it will, upon request,
execute and deliver any additional documents deemed by the Company or the
trustee of the applicable series of Outstanding Debt Securities to be necessary
to complete the Term Loan Restructuring.

 

Section 3.7       Credit Documentation. Subject to Section 6.1, the Lender shall
enter into the Credit Documentation for the Loans in accordance with the terms
of this Agreement and the Term Sheet on the Closing Date.

 

Section 3.8       Term Loan Restructuring. The terms of the Term Loan
Restructuring are the result of bilateral negotiations between the parties.

 

Article IV: Covenants, Representations and Warranties of the Borrower Parties

 

Each Borrower Party hereby covenants as follows, and makes the following
representations and warranties, to the Lender and the Holders, and all such
covenants, representations and warranties shall survive the Closing:

 

Section 4.1       Power and Authorization. Each Borrower Party is duly
incorporated, validly existing and in good standing under the laws of its state
of incorporation, and has the power, authority and capacity to execute and
deliver this Agreement, to perform its obligations hereunder and thereunder, and
to consummate the Term Loan Restructuring contemplated hereby.

 

Section 4.2       Valid and Enforceable Agreements; No Violations. This
Agreement has been duly executed and delivered by each Borrower Party and
constitutes a legal, valid and binding obligation of such Borrower Party,
enforceable against such Borrower Party in accordance with its terms, except
that such enforcement may be subject to the Enforceability Exceptions. This
Agreement and consummation of the Term Loan Restructuring will not violate,
conflict with or result in a breach of or default under (i) the charter, bylaws
or other organizational documents of such Borrower Party, (ii) any material
agreement or instrument to which such Borrower Party is a party or by which the
Borrower Party or any of its assets are bound (other than the Existing Credit
Agreement, the 2022 Notes, the 2027 Debentures, the 2029 Debentures and, in each
case, related documentation), or (iii) any laws, regulations or governmental or
judicial decrees, injunctions or orders applicable to such Borrower Party,
except for such violations, conflicts or breaches under clause (iii) above that
would not, individually or in the aggregate, have a material adverse effect on
the business, financial position, results of operations or prospects of such
Borrower Party and its subsidiaries taken as a whole or on its performance of
its obligations under this Agreement or on the consummation of the transactions
contemplated thereby.

 

Section 4.3       Use of Proceeds. The Borrower shall use the proceeds from the
Facilities in the manner set forth in the Term Sheet.

 

Section 4.4       Further Action. Each Borrower Party agrees that it will, upon
request, execute and deliver any additional documents deemed by the Holders to
be necessary to complete the Term Loan Restructuring.

 

 6 

 

  

Section 4.5       Credit Documentation. Subject to Section 5.2, each Borrower
Party shall enter into the Credit Documentation for the Loans in accordance with
the terms of this Agreement and the Term Sheet on the Closing Date.

 

Section 4.6       Term Loan Restructuring. The terms of the Term Loan
Restructuring are the result of bilateral negotiations between the parties.

 

Article V: Closing Conditions

 

Section 5.1       Closing Conditions of the Lender. The obligations of the
Lender to participate in the Term Loan Restructuring is subject to the
fulfillment, on or prior to the Closing Date, of all of the following
conditions, any of which may be waived in whole or in part by the Lender:

 

(a)         Representations and Warranties. The representations and warranties
made by the Borrower Parties in Article IV hereof and in the Credit
Documentation shall be true and correct (i) on the date hereof, or, in the case
of the Credit Documentation, on the date of execution thereof, and (ii) on the
Closing Date.

 

(b)         Authorization. At or before the Closing, the Lender shall have
obtained all requisite corporate authorizations to enter into the Term Loan
Restructuring and the related Credit Documentation.

 

(c)         Legal Requirements. At the Closing, the Term Loan Restructuring
shall be legally permitted by all laws and regulations to which the parties
hereto are subject.

 

(d)         Transaction Documents. The Company and the other Borrower Parties
shall have duly executed and delivered to the Lender the Credit Documentation.

 

(e)         Facilities Proceeds. Substantially concurrent with the Closing and
on the Closing Date, the Company shall have used the Cash Amount to repurchase
or exchange, as applicable, the Holders’ respective beneficial interests in the
Outstanding Debt Securities set forth on Exhibit A hereto.

 

(f)         Refinancing of the 2022 Notes. Substantially concurrent with the
Term Loan Restructuring, the Company shall have effected the 2022 Debt
Refinancing.

 

(g)        Credit Agreement. The Company shall have obtained effective
amendments to (or amendment and restatement of), or refinanced, its Third
Amended and Restated Credit Agreement, dated as of December 12, 2012, among the
Company, the lenders party thereto and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer (as amended, restated, modified or
otherwise supplemented from time to time, the “Existing Credit Agreement”) and
related loan documents in order to permit the 2022 Debt Refinancing, and the
transactions contemplated by this Agreement, and all other documentation
required by the agent and lenders thereunder in order to permit the New First
Lien Debt and the transactions contemplated by this Agreement.

 

 7 

 

 

(h)         Intercreditor Agreement(s). The administrative agent, on behalf of
the lenders party to the Existing Credit Agreement (or any refinancing or
replacement thereof), the collateral agent for the New First Lien Debt and the
Administrative Agent shall have entered into one or more intercreditor
agreements.

 

(i)         Supplemental Indentures. Supplemental Indentures shall have become
effective with respect to the 2027 Debentures and the 2029 Debentures
eliminating the restrictions with respect to the granting of liens and
sale-and-leaseback transactions.

 

(j)         Legal Opinions. The Lender shall have received duly executed
favorable opinions of counsel to the Borrower Parties addressed to the
Administrative Agent and the Lender and addressing such matters as the Lender
may reasonably request.

 

(k)         Financial Officer’s Certificate. The Lender shall have received a
certificate of a financial officer of the Company to the effect that (A) each
condition set forth in Section 6.1(a) has been satisfied, (B) no default or
event of default under the Credit Documentation shall have occurred and be
continuing and (C) both the Borrower Parties taken as a whole and the Borrower
are solvent after giving effect to the Loans, the consummation of the Term Loan
Restructuring, the application of the proceeds thereof in accordance with the
Term Sheet and the payment of all estimated legal, accounting and other fees and
expenses related hereto and thereto.

 

(l)         Secretary’s Certificate. The Lender shall have received a
certificate from the Company attaching thereto and certifying such documents and
certificates as the Lender may reasonably request relating to the organization,
existence and good standing of the Borrower Parties, the authorization of the
transactions contemplated by this Agreement, the Term Sheet and the Term Loan
Restructuring and any other legal matters relating to each Borrower Party, this
Agreement or the transactions contemplated hereby, all in form and substance
reasonably satisfactory to the Lender.

 

(m)        Guaranty and Security Documentation. The Lender shall have received a
guaranty and security agreement (the “Guaranty and Security Agreement”), duly
executed by each Borrower Party, in form and substance reasonably satisfactory
to the Lender, covering all of such Borrower Party’s Collateral, together with
the following, each in form and substance reasonably satisfactory to the Lender:

 

a.       financing statements (Form UCC-1) in proper form for filing under the
UCC in the jurisdiction of incorporation or formation, as applicable, of the
applicable Borrower Party as may be necessary or, in the reasonable opinion of
the Lender, desirable, to perfect the security interests purported to be created
by the Guaranty and Security Agreement to the extent they can be perfected by
such filings;

 

b.       results of searches, certified copies of requests for information or
other evidence or copies, or equivalent reports as of a recent date in the
jurisdiction of incorporation or formation, as applicable, of the applicable
Borrower Party, listing all effective financing statements that name any
Borrower Party as debtor and that are filed in the in which Collateral is
located on the Closing Date, together with copies of the financing statements
that are identified in such search results (none of which shall cover any of the
Collateral except (x) to the extent evidencing permitted liens (to be agreed in
the Credit Documentation) or (y) those in respect of which the Lender shall have
received termination statements (Form UCC-3) fully executed for filing;

 

 8 

 

 

c.       evidence of the completion of recordings and filings of any
intellectual property security agreement in the United States Patent and
Trademark Office or in the United States Copyright Office, as the case may be,
as may be necessary or, in the reasonable opinion of the Lender, desirable, to
perfect the security interests purported to be created by the Guaranty and
Security Agreement; and

 

d.       subject to the terms of the applicable intercreditor agreement, (x) all
certificates representing the equity interests required to be pledged pursuant
to the Guaranty and Security Agreement together with undated endorsements for
transfer executed in blank and (y) promissory notes required to be pledged
pursuant to the Guaranty and Security Agreement together with undated
endorsements for transfer executed in blank, in each case, in form and substance
reasonably satisfactory to the Lender.

 

(n)          Material Adverse Effect. From December 31, 2017 to the Closing
Date, there has not occurred any fact, circumstance, effect, change, event or
development that, individually or in the aggregate, has a material adverse
effect on the business, financial position, results of operations or prospects
of the Borrower Parties taken as a whole or on their performance of their
obligations under this Agreement or on the consummation of the Term Loan
Restructuring and the transactions contemplated thereby, in each case, except as
disclosed in a document filed by the Company with the SEC pursuant to the
Exchange Act prior to the date hereof.

 

(o)          No Litigation. No court or other governmental entity of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
federal, state, local or foreign law, statute or ordinance, common law, or any
rule, regulation, standard, judgment, order, writ, injunction, decree,
arbitration award or agency requirement (whether temporary, preliminary or
permanent) that is in effect and restrains, enjoins or otherwise prohibits
consummation of the Term Loan Restructuring or the other transactions
contemplated by this Agreement.

 

(p)          KYC. The Lender shall have received at least three business days
prior to the Closing Date all documentation and other information about the
Borrower Parties as has been reasonably requested at least five business days
prior to the Closing Date that it reasonably determines is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including a duly executed W-9 tax form (or
such other applicable IRS tax form) of the Borrower.

 

(q)         Other Documents. The Lender shall have received such other documents
and information as it may reasonably request and is customary for a transaction
of this type.

 

 9 

 

  

Section 5.2          Closing Conditions of the Borrower Parties. The obligations
of the Borrower Parties to participate in the Term Loan Restructuring is subject
to the fulfillment, on or prior to the Closing Date, of all of the following
conditions, any of which may be waived in whole or in part by the Company:

 

(a)          Representations and Warranties. The representations and warranties
made by the Lender in Article II hereof and in the Credit Documentation shall be
true and correct (i) on the date hereof, or, in the case of the Credit
Documentation, on the date of execution thereof, and (ii) on the Closing Date.

 

(b)          Authorization. At the Closing, the Borrowing Parties shall have
obtained all requisite corporate authorizations to enter into the Term Loan
Restructuring and the related Credit Documentation.

 

(c)          Legal Requirements. At the Closing, the Term Loan Restructuring
shall be legally permitted by all laws and regulations to which the parties
hereto are subject.

 

(d)          Transaction Documents. The Lender shall have duly executed and
delivered to the Borrower Parties the Credit Documentation.

 

(e)         Satisfactory Credit Documentation; Delivery of Outstanding Debt
Securities; Provision of the Loans. The Credit Documentation shall be in form
and substance reasonably satisfactory to the Company and the Borrower,
including, without limitation, the provision by Lender to the Borrowing Entities
of Loans in a total aggregate amount equal to the 2027 Debentures Amount, the
Tranche A 2029 Debentures Amount, and the Cash Borrowing Amount. The Lender and
any other Holders shall have delivered the Outstanding Debt Securities set forth
on Exhibit A to the Company.

 

(f)          Facilities Proceeds. The Lender shall have funded the Cash Amount
to the Borrower by wire transfer of immediately funds.

 

(g)         Refinancing of the 2022 Notes. Substantially concurrent with the
Term Loan Restructuring, the Company shall have effected the 2022 Debt
Refinancing.

 

(h)         Credit Agreement. The Company shall have obtained effective
amendments to (or amendment and restatement of), or refinanced, the Existing
Credit Agreement and related loan documents in order to permit the 2022 Debt
Refinancing, and the transactions contemplated by this Agreement, and all other
documentation required by the agent and lenders thereunder in order to permit
the New First Lien Debt and the transactions contemplated by this Agreement.

 

(i)          Intercreditor Agreement(s). The administrative agent, on behalf of
the lenders party to the Existing Credit Agreement (or any refinancing or
replacement thereof), the collateral agent for the New First Lien Debt and the
Administrative Agent shall have entered into one or more intercreditor
agreements.

 

(j)           Supplemental Indentures. Supplemental Indentures shall have become
effective with respect to the 2027 Debentures and the 2029 Debentures
eliminating the restrictions with respect to the granting of liens and
sale-and-leaseback transactions.

 



 10 

 

 

Article VI: Miscellaneous

 

Section 6.1        Entire Agreement. This Agreement and any documents and
agreements executed in connection with the Term Loan Restructuring embody the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior and contemporaneous oral or
written agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents.

 

Section 6.2        Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

 

Section 6.3        Governing Law. This Agreement shall in all respects be
construed in accordance with and governed by the substantive laws of the State
of New York, without reference to its choice of law rules.

 

Section 6.4        Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.

 

Section 6.5        Termination. This Agreement will terminate upon the earlier
of (1) the date the Board of Directors of the Company (or any authorized
committee thereto) determines in its good faith judgment that it would be
inadvisable for the Company or the Lender, as applicable, to consummate the Term
Loan Restructuring and/or the 2022 Debt Refinancing or (2) the date that is one
hundred eighty days (180) days following the date of this Agreement, or such
later or earlier date agreed to in writing by the parties.

 

The Company or any other Borrower Party may terminate this Agreement if there
has occurred any breach or withdrawal by the Lender or a Holder of any covenant,
representation or warranty set forth in Article III. The Lender or a Holder may
terminate this Agreement if there has occurred any breach or withdrawal by the
Company of any covenant, representation or warranty set forth in Article IV.

 



[Signature Page Follows]

 



 11 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

  THE MCCLATCHY COMPANY

 

  By:     Name: R. Elaine Lintecum   Title: VP, CFO and Treasurer

 

Signature Page to Amended and Restated Term Loan Framework Agreement

 

 

 

  

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

  CHATHAM ASSET MANAGEMENT, LLC       (in its capacities set forth in the
preamble hereto)

 



  By:     Name:     Title:  



 

Signature Page to Term Loan Framework Agreement

 

 

 

 

EXHIBIT A

 

Exchanging Beneficial Owners

 

The following entities will collectively exchange (i) $82,083,000 aggregate
principal amount of 2027 Debentures and (ii) $193,466,000 aggregate principal
amount of 2029 Debentures:

 

·Chatham Asset High Yield Master Fund, Ltd.

·Chatham Asset Private Debt and Strategic Capital Fund, LP

·Chatham Everest Fund, LP

·Chatham Fund, LP

 

 

 

  

EXHIBIT B

 

Term Sheet

 

The McClatchy Company
Term Loan Facilities
Summary of Terms and Conditions

 

Set forth below is a summary of the terms and conditions of the Facilities (as
defined below) to be entered into by The McClatchy Company, a Delaware
corporation (the “Company”) and the Lender (the “Term Sheet”), subject to the
terms and conditions of the Term Loan Framework Agreement (the “Agreement”) to
which this Term Sheet is attached. Capitalized terms used herein and not
otherwise defined herein have the meanings specified in the Agreement.

 

Borrower: The Company, which shall be the same borrower as under the New First
Lien Debt (as defined below) (the “Borrower”).     Guarantors: Same as the
guarantors for the New First Lien Debt (collectively, the “Guarantors”);
provided that the guarantees in respect of the Tranche A Term Loans shall be
subordinated in right of payment to the obligations of the Borrower and the
Guarantors in respect of Priority Indebtedness (as defined below) as set forth
in the New First Lien Debt (as defined below).     Administrative Agent: A
financial institution mutually agreeable to the Company and Chatham will act as
administrative agent and collateral agent for the Facility (in such capacities,
the “Administrative Agent”).     Lender: The Lender set forth in the Agreement.
    Facilities: A term loan facility (the “Tranche A Term Loan Facility”) in an
aggregate principal amount of $157,083,000 (the “Tranche A Term Loans”), which
loan will be extended as follows (it being understood and agreed that the
Borrower shall not be required to pay any amount of principal in excess of
$157,083,000 in respect of the Tranche A Term Loan or any premium at which such
Tranche A Term Loans were extended): the sum of (i)   (A) the prevailing market
price on the Closing Date of $82,083,000 aggregate principal amount of the
Company’s 7.15% Debentures due November 1, 2027 (the “2027 Debentures”), plus
(B) accrued and unpaid interest thereon up to, but excluding, the Closing Date;
and (ii) $75,000,000 (resulting in $60,000,000 of proceeds to the Company after
application an original issue discount).

 

 

 

  

  A term loan facility (the “Tranche B Term Loan Facility”; and together with
the Tranche A Term Loan Facility, the “Facilities”) in an aggregate amount of
$193,466,000 (the loans thereunder, the “Tranche B Term Loan” and together with
the Tranche A Term Loans, the “Loans”) which Loans will be extended at a premium
equal to the sum of the following (it being understood and agreed that the
Borrower shall not be required to pay any amount of principal in excess of
$193,466,000 in respect of the Tranche B Term Loans or any premium at which such
Tranche B Term Loans were extended):  (i) the prevailing market price on the
Closing Date of aggregate principal amount of the Company’s 6.875% Debentures
due March 15, 2029 (the “2029 Debentures”) plus (ii)  accrued and unpaid
interest thereon up to, but excluding, the Closing Date.         The Facilities
will be documented in the form of a loan agreement containing the terms and
conditions set forth in the Agreement and this Term Sheet and a security
agreement in substantially the same form as the security agreement for the New
First Lien Debt (together with other related loan documentation to be agreed,
the “Credit Documentation”).     Maturity Dates: Tranche A Term Loan
Facility:  July 15, 2030.       Tranche B Term Loan Facility:  July 15, 2031.  
  Amortization: Tranche A Term Loan Facility: None.       Tranche B Term Loan
Facility:  None.     Availability: Tranche A Term Loan Facility:  The full
amount of the Tranche A Term Loan Facility shall be made in a single drawing on
the Closing Date (as defined below under “Conditions to Closing”).  Repayments
and prepayments of Term Loans may not be reborrowed.       Tranche B Term Loan
Facility:  The full amount of the Tranche B Term Loan Facility shall be made in
a single drawing on the Closing Date (as defined below under “Conditions to
Closing”).  Repayments and prepayments of Term Loans may not be reborrowed.

 



 

 

 

Use of Proceeds: The proceeds of the Tranche A Term Loans shall be used to
purchase from Chatham and/or its affiliates (i) $82,083,000 aggregate principal
amount of the Company’s 2027 Debentures at the prevailing market price on the
Closing Date of such 2027 Debentures plus accrued and unpaid interest thereon up
to, but excluding, the Closing Date and (ii) for the 2022 Debt Refinancing and
the payment of fees, costs and expenses in connection with the 2022 Debt
Refinancing and the transactions contemplated by this Term Sheet.       The
proceeds of the Tranche B Term Loans shall be used to purchase from Chatham
and/or its affiliates $193,466,000 aggregate principal amount of the Company’s
2029 Debentures at the prevailing market price on the Closing Date of such 2029
Debentures plus accrued and unpaid interest thereon up to, but excluding the
Closing Date     Interest Rates: Tranche A Term Loan Facility:  7.795% per
annum.       Tranche B Term Loan Facility:  6.875% per annum.       Interest
shall be payable semi-annually in arrears and calculated on the basis of 12
months of 30 days each     Interest Payment Dates: January 15 and July 15 of
each year, commencing January 15, 2019     Voluntary Prepayments: Tranche A Term
Loans:  At any time and from time to time prior to the third anniversary of the
Closing Date, the Borrower may prepay all or any portion of the Tranche A Term
Loans by payment of an amount equal to the sum of 100% of the principal amount
of Tranche A Term Loans being prepaid, plus accrued and unpaid interest up to,
but excluding the prepayment date, plus a customary (T+50 basis points)
make-whole amount.       On or after the third anniversary of the Closing Date,
the Borrower may prepay all or any portion of the Tranche A Term Loans by
payment of an amount equal to the sum of the specified percentage set forth
below times the principal amount of the Tranche A Term Loans being prepaid, plus
accrued and unpaid interest up to but excluding the prepayment date:

 

 

 

 

  On or after the third anniversary of the Closing Date and prior to the fourth
anniversary of the Closing Date:  107.795%       On or after the fourth
anniversary of the Closing Date and prior to the fifth anniversary of the
Closing Date:  105.846%       On or after the fifth anniversary of the closing
date and prior to the sixth anniversary of the Closing Date:  103.897%       On
or after the sixth anniversary of the Closing Date and prior to the seventh
anniversary of the Closing Date:  101.949%       On or after the seventh
anniversary of the Closing Date:  100%       Tranche B Term Loans:  At any time
and from time to time, the Borrower may prepay all or any portion of the Tranche
B Term Loans by payment of an amount equal to the sum of 100% of the principal
amount of Tranche B Term Loans being prepaid, plus accrued and unpaid interest
up to, but excluding the prepayment date, plus a customary (T+50 basis points)
make-whole amount.     Mandatory Prepayments: None (including in connection with
any change in control of the Company).     Exchange Rights: The remaining
$75,000,000 of  2029 Debentures owned by the Lender may be converted, at such
Lender’s sole cost and expense, to either Tranche B loans or to secured bonds
(Tranche B secured bonds) at the option of the Lender so long as the Tranche B
secured bonds  are  (i) subordinated to the Priority Indebtedness on the terms
in the New First Lien Debt and the Tranche A Term Loan on terms substantially
similar to the subordination of the Tranche A Term Loan to the Priority
Indebtedness and (ii) have substantially identical terms to the Tranche A Term
Loans except as it relates to interest rates and maturity. In no case will term
of the Tranche B secured bonds or, for clarity,  Tranche B loans resulting from
the  conversion of the remaining 75,000,000 converted 2029 Debentures, be
shorter than July 15, 2031 and the rate of interest shall be identical to the
existing 2029 Debentures.

 

 

 

 

  At any time after (i) the occurrence of a change in control of the Company (as
defined in the 2022 Notes Indenture) or (2) at any other time as the Lenders and
the Company may agree, the Lenders may exchange, solely at such Lenders’ sole
cost and expense, all or any portion of the Tranche A Term Loans and/or Tranche
B Term Loans for notes with identical terms to the Tranche A Term Loans or
Tranche B Term Loans (as applicable) and to sell such notes, subject to the
Borrower’s approval of the initial purchaser of such notes. The Lenders shall
reimburse the Borrower for all costs and expenses of the Borrower in connection
with any such exchange, including without limitation any tax liabilities
incurred by the Borrower in connection with such exchange.     Collateral: Same
as the collateral for the New First Lien Debt (collectively, the “Collateral”).
      The liens on the Collateral securing the Tranche A Term Loans shall be
subordinated to the obligations of the Borrower and the Guarantors in respect of
(1) the indebtedness issued or incurred to refinance the Company’s 9.0% Senior
Secured Notes due 2022 (the “2022 Notes”) (such indebtedness, the “New First
Lien Debt”) and any refinancing of the New First Lien Debt,  (2) any Debt
Facilities (as defined in the indenture for 2022 Notes (the “2022 Notes
Indenture”)) of the Company or its Subsidiaries in an aggregate principal amount
at any time outstanding not to exceed $200,000,000 (plus an additional amount to
be agreed for DIP financings as set forth in the intercreditor agreements); and
(3) other priority debt permitted to be incurred under the indenture for the New
First Lien Debt (the obligations described in the foregoing clauses (1), (2) and
(3), collectively, the “Priority Indebtedness”).       The liens on the
Collateral securing the Tranche B Term Loans and, should the Lender exercise its
conversion rights, Tranche B secured notes, shall be subordinated to the
Priority Indebtedness and the Tranche A Term Loans on terms substantially
similar to the subordination of the Tranche A Term Loan to the Priority
Indebtedness.

 

 

 

 

Conditions to Closing: The availability of the Facilities on the date of the
initial borrowings under the Facilities (the “Closing Date”) will be subject to
only the conditions specified in Article V of the Agreement to which this Term
Sheet is attached, including without limitation, the consummation of the 2022
Debt Refinancing  upon terms not less favorable than the terms set forth in a
letter agreement between the Lender and the Company.     Representations and
Warranties: Limited to: the representations and warranties set forth in the
Purchase Agreement and the Security Agreement for the New First Lien Debt.    
Affirmative Covenants: Limited to the affirmative covenants set forth in the
Indenture and Security Agreement for the New First Lien Debt.       Negative
Covenants: Limited to the negative covenants set forth in the Indenture and
Security Agreement for the New First Lien Debt.     Events of Default: Same as
in the Indenture for the First Lien Debt.     Voting: Amendments and waivers
with respect to the Credit Documentation shall require the approval of Lenders
holding more than 50% of the aggregate outstanding principal amount of the Term
Loans voting as a single class (the “Required Lenders”), except that (a) the
consent of each Lender directly affected thereby shall be required with respect
to (i) reductions in the amount of principal or extensions of the scheduled date
of the final maturity of any Loan, (ii) reductions in the rate of interest or
extensions of any due date thereof, (iii) reductions of principal or interest,
(iv) reductions in premiums and (b) the consent of 100% of the Lenders shall be
required with respect to (i) modifications to any of the voting percentages or
the pro rata sharing provisions, (ii) releases of all or substantially all the
Collateral (except to the extent permitted under the Credit Documentation) and
(iii) releases of all or substantially all of the Guarantors (except to the
extent permitted under the Credit Documentation).

 

 

 

 

Assignments and Participations: The Lenders shall be permitted to assign all or
a portion of their Loans (other than to a natural person and disqualified
lenders to be identified by the Borrower) with the consent of (a) the Borrower,
except that Borrower consent is not required if a payment or bankruptcy event of
default has occurred and is continuing, and (b) the Administrative Agent;
provided, however, that no consent is required under clause (a) or (b) in the
case of any assignment by a Lender to another Lender or an affiliate of any
Lender.  In the case of a partial assignment (other than to another Lender or an
affiliate of a Lender), the minimum assignment amount shall be $5,000,000,
unless otherwise agreed by the Borrower and the Administrative Agent. Voting
rights of a participant shall be limited to those matters set forth in
clause (a) of the section entitled “Voting” in this Term Sheet with respect to
which the affirmative vote of the Lender from which it purchased its
participation would be required.  Promissory notes shall be issued under the
Facilities only upon request.     Expenses: Each party will bear its own costs
and expenses in connection with the transactions contemplated by the Agreement
and this Term Sheet, except that the Borrower shall pay the fees and expenses of
the Arranger and the Administrative Agent and up to $750,000 of Lender’s legal
fees.     Governing Law and Exclusive Forum: New York.

 



 

 



